DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk (U.S. Pub. 2017/0235896) in view of Wilbert (U.S. Pub. 10,867,327).
Regarding claims 1, 15 and 19,

configuring a user device (elements 24 and/or 28 in fig. 1) to be capable of interacting with each of a first database (element 38 in fig. 1) and a second database (see the “third party” disclosed in column 29:29-56), wherein the first database stores pairs of object identifiers and person identifiers, wherein the object identifiers identify respective ones of the physical objects ([0027] teaches that database 38 stores item information such as electronic product codes(EPC)) and the person identifiers identify respective ones of persons having relationships to the respective ones of the physical objects (database 38 also stores the identity of individuals who have custody of an item; [0025] teaches that a person may be identified via input of at least biometric and/or fingerprint data used in a comparison to stored identifiers, as is well understood in the art); and
requesting, via the first database, a transfer of a given relationship from a first person to a second person with respect to the given object, based on the given object identifier and a person identifier of the second person ([0032] teaches that a transfer request identifies the requesting party; [0033] discloses a transfer request, wherein a User A scans a barcode which is attached to an item 14a, such that the object’s unique ID code is obtained and a transfer is initiated using the item’s unique ID, transferring the item from User A to User B).
DeBusk fails to expressly teach that the second data base stores pairs of object identifiers and digital fingerprints derived from physical fingerprints of the objects; 

WILBERT teaches a computer-implemented method/system/program product for managing relationships between persons and physical objects (column 33:13 and column 35:48-50 teaches finalizing and executing transfer of a relationship (Wilbert teaches transfer of ownership) from a first person to a second person) wherein a second data base stores pairs of object identifiers and digital fingerprints derived from physical fingerprints of the objects (column 29:22-37 teaches a process wherein, based upon received information about an object (e.g., vehicle) a third party shall provide further object identifying data (e.g., VIN) which is associated with the received object identifier); and 
verifying, by interacting with the second database, that a given object of the physical objects is a genuine object, based on a given object identifier of the given object and a digital fingerprint detected from a physical fingerprint of the given object (column 29:38-56 teaches confirming that the object (e.g., vehicle), which has been identified, is in fact a recognized object; the recited “object ID” is interpreted by the Examiner as corresponding to at least the VIN ; the recited “digital fingerprint” is interpreted by the Examiner as corresponding at least in part to the disclosed vehicle configuration information; and the recited “physical fingerprint” is interpreted as corresponding to “wheel sizes, interior trim, vehicle type (e.g., coupe, sedan, sport utility vehicle, convertible, truck, etc.)…” as is disclosed column 29:46-49).


Regarding claims 2 and 16,
DeBusk teaches detecting, with the user device, the digital fingerprint from the physical fingerprint of the given object ([0030] teaches that an item includes an RFID tag from which an item’s unique identifier may be obtained).

Regarding claim 3,
DeBusk teaches detecting the given object identifier with the user device which has been used for detecting the digital fingerprint ([0033] teaches that User A and User B shall scan the barcode of an item to obtain the item’s unique identifier for preforming a transfer of custody). 

Regarding claim 4,
Wilbert teaches communicating the given object identifier and the digital fingerprint to the second database (see the “third party service” of column 29:38-41); and 
receiving a confirmation from the second database that the given object identifier (“VIN”) and the digital fingerprint (“vehicle configuration information”) match a pair of an object identifier and a digital fingerprint stored on the second database (column 29:57-65 teaches that if an object is verified, vehicle configuration information, price data and history data shall be displayed on a user device, said display of information is interpreted as corresponding to “receiving confirmation”) .

Regarding claim 5,
DeBusk teaches that the first person and the second person respectively correspond to a first person identifier and a second person identifier as stored on the first database ([0007] teaches first user identification information in an inventory database, where the first user identification information identifies a first user who in in possession of an object, and further second user identification information in an inventory database, where the second user identification information identifies a second user), wherein requesting the transfer further comprises communicating the given object identifier and the second person identifier from the first database to a further computerized device, in view of obtaining approval of the transfer by the first person, wherein the further computerized device is associated with the first person ([0032] teaches an inventory management server 37 which receives and processes User B's request, and if the database records confirm that the medical item 14a is in the custody of User A, the server 37 transmits a second transfer request message to User A's mobile device 24 (step 124) to be displayed thereon; and further teaches that “the second transfer request message identifies the medical device 14a, such as by EPC number, identifies User B as the requesting party, and provides contact information for User B, such as an email address or phone number.”) 

Regarding claim 6,
DeBusk teaches that upon the first person approving the transfer via the further computerized device ([0033] teaches that User A and User B communicate and determine a location at which to meet to physically transfer the item), communicating an approval message from the further computerized device to the first database  ([0033] teaches  that User A scans the 2D barcode attached to the item and initiates a transfer of the item 14a to User B).

Regarding claim 7,
DeBusk teaches that upon receiving the approval message, registering, at the first database, the transfer of the given relationship by storing the second person identifier, so as for the second person identifier to be associated with the given object identifier, whereby the second person identifier now identifies the second person as having the given relationship to the given object in the first database ([0034] teaches that the software application on User B's mobile device 24 transmits a transfer confirmation message with the item's unique identifier to the inventory management server 37, which updates the records stored in the database 38 to reflect that custody of the item 14a has passed from User A to User B (step 136)) .


Regarding claim 8,
DeBusk teaches notifying a confirmation of the transfer of the given relationship by communicating a corresponding message to the user device ([0034] teaches that User B's mobile device 24 indicates and transmits a transfer confirmation message) .

Regarding claim 9,
Wilbert teaches that the relationships are ownership relations, whereby the transfer is a transfer of ownership (see step 2925 in fig. 29A).

Regarding claim 10,
The combined teachings of DeBusk and Wilbert teaches a set of preparatory steps:
associating the physical objects with respective ones of the object identifiers (DeBusk teaches in [0014] an RFID tag and an optical code attached thereto, both of which encode a unique identifier that uniquely identifies an item) ;
obtaining the digital fingerprints from respective ones of the physical fingerprints of the physical objects (Wilbert teaches in col. 29:44-49 that vehicle configuration information is generated by physical feature (fingerprint) data such as wheel sizes, interior trim, vehicle type etc.); 
on the first database, storing the object identifiers and the person identifiers, so as for the person identifiers to be associated with the respective ones of the object identifiers in the first database, a respective one of the person identifiers identifying a (in DeBusk, [0027] teaches that database 38 stores item information such as electronic product codes(EPC); database 38 also stores the identity of individuals who have custody of an item; [0025] teaches that a person may be identified via input of at least biometric and/or fingerprint data used in a comparison to stored identifiers, as is well understood in the art); and 
on the second database, storing the object identifiers and the digital fingerprints, so as for the digital fingerprints to be associated with the respective ones of the object identifiers (Wilbert teaches in column 29:38-56 teaches the recited “object ID” is interpreted by the Examiner as corresponding to at least the VIN; and the recited “digital fingerprint” is interpreted by the Examiner as corresponding at least in part to the disclosed vehicle configuration information) .

Regarding claim 11,
DeBusk teaches that the preparatory steps are performed as part of a commissioning of the physical objects ([0023] teaches that the system operates to manage item inventory and maintain a digital chain of custody for an item.)

Regarding claim 13,
Wilbert teaches downloading, installing, and executing a program on the user device, wherein executing the program causes to configure the user device to be capable (column 6:3-4 teaches installation of an application on device 130).

Regarding claim 14,
The combined teachings of DeBusk and Wilbert disclose at least one of the first database and the second database is a distributed system configured as a shared ledger (DeBusk teaches element 38 in fig. 1, interpreted as corresponding to the first database; Wilbert teaches element 2390 in figure 23, interpreted as corresponding to a second database; Wilbert teaches that the external services may communicate via API, understood in the art as utilized by shared ledgers). 

Regarding claim 17,
Wilbert teaches that the user device is further configured to:
automatically connect to the second database in view of verifying that the given object is a genuine object, upon detecting the digital fingerprint (at least Fig. 26 teaches performing verification of an object (confirmation of VIN based upon provided object identifier) and the object’s ownership); and
automatically connect to the first database in view of requesting the transfer, upon obtaining confirmation from the second database that the given object is the genuine object (fig. 29A teaches finalizing a transfer of custody (step 2925 discloses a transfer of title)).


Regarding claim 18,
Wilbert teaches that the user device is a smartphone (column 5:55-64 teaches the various forms of user device 130), wherein the program instructions comprises specific instructions of an application program installed on the smartphone, wherein the specific instructions are executable to configure the user device to be capable of interacting with each of the first database and the second database (column 6:3-4 teaches installation of an application on device 130).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689